Case 0:20-cv-60214-WPD Document 14-1 Entered on FLSD Docket 03/10/2020 Page 1 of 7



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                       CASE NO. 20-60214-CIV-DIMITROULEAS
   OJ COMMERCE LLC,
                                                       Magistrate Judge Snow
          Plaintiff,
   vs.

  BEAZLEY USA SERVICES, INC,
       Defendant.
                                                  /


            ORDER SETTING TRIAL DATE & DISCOVERY DEADLINES,
     REFERRING CASE TO MEDIATION & REFERRING DISCOVERY MOTIONS TO
                    UNITED STATES MAGISTRATE JUDGE

          THIS CAUSE is before the Court upon receipt of the parties’ Joint Scheduling Report.

   It is thereupon, ORDERED AND ADJUDGED as follows:

                                         Trial Date & Location

          1. This case is set for trial on the two-week calendar commencing January ___,

   2021. Counsel for all parties shall appear at a calendar call commencing at _____________

   on _________. Unless instructed otherwise by subsequent order, the trial and all other

   proceedings in this case shall be conducted in Courtroom 205B at the U.S. Courthouse, 299

   E. Broward Boulevard, Fort Lauderdale, Florida.


                                             Motion Practice

          2. Every pretrial motion filed in this case shall be accompanied by a proposed order

   granting the motion. The order shall contain an up-to-date service list of all attorneys in the case.

   Proposed orders should be submitted by email to Dimitrouleas@flsd.uscourts.gov in Word

   format. The email subject line and the name of the attachment should include the case number
Case 0:20-cv-60214-WPD Document 14-1 Entered on FLSD Docket 03/10/2020 Page 2 of 7



   and a short description of the attachment.

                                           Pretrial Schedule

          3. Pretrial discovery shall be conducted in accordance with Local Rules 16.1 and 26.1

   and the Federal Rules of Civil Procedure. No pretrial conference shall be held in this action,

   unless the Court determines, sua sponte, that a pretrial conference is necessary. In setting the

   following deadlines, the Court has considered the parties’ suggested discovery schedule. Dates

   and other agreements between the parties not otherwise addressed herein shall be considered part

   of this Order. To the extent this Order conflicts with the Local Rules, this Order supersedes the

   Local Rules.

                    • June 1, 2020. The parties shall file all motions to amend pleadings or to join

                       parties.

                    • September 1, 2020. The parties shall exchange expert witness summaries or

                       reports.

                    • September 15, 2020. The parties shall exchange rebuttal expert witness

                       summaries or reports.

                    • November 1, 2020. All discovery, including expert discovery, shall be

                       completed

                    • November 15, 2020. The parties must have completed mediation and filed a

                       mediation report

                    • December 1, 2020. The parties shall file all pre-trial motions, including

                       motions for summary judgment, and Daubert motions.

                    • December 15, 2020. The parties shall submit a joint pre-trial stipulation,

                       proposed jury instructions and verdict form, or proposed findings of fact and
                                                    3
Case 0:20-cv-60214-WPD Document 14-1 Entered on FLSD Docket 03/10/2020 Page 3 of 7



                        conclusions of law, as applicable, and shall file any motions in limine (other

                        than Daubert motions)


  Pursuant to Local Rule 16.1, the parties will jointly select a mediator no later than fourteen (14)
  days from the date this Order is issued.

                                     Mandatory Pretrial Stipulation

          4. Counsel must meet at least one month prior to the beginning of the trial period to

   confer on the preparation of a Pretrial Stipulation in accordance with Local Rule 16.1E.

   A Pretrial Stipulation lacking substance will not be accepted. Any party causing a unilateral

   pretrial stipulation to be filed will be required to show cause why sanctions should not be

   imposed. Each attorney and each self-represented party is charged with the duty of complying

   with this Order. A motion for continuance shall not stay the requirement for the filing of the

   Pretrial Stipulation and, unless an emergency situation arises, a motion for continuance will not

   be considered unless it is filed at least twenty (20) days prior to the calendar call. Failure to

   comply with the time schedule may result in dismissal or other sanctions.

                                           Consent Jurisdiction

          5. In light of the benefits offered by a trial before a magistrate judge, e.g., trial on a date

   certain as opposed to placement on a trial calendar, the parties are urged to consider this option.

   Therefore, within twenty (20) days of the entry of this Order each attorney is ordered to meet

   with his/her client and discuss this option. Plaintiff’s counsel shall monitor this process. If there

   is not unanimity in favor of magistrate jurisdiction, plaintiff’s counsel need do nothing further.

   If, however, there is unanimity in favor of magistrate jurisdiction, plaintiff’s counsel shall

   execute the form (available at http://www.flsd.uscourts.gov/default.asp?file=general/forms.asp)

   entitled “Notice of Right to Consent to Disposition of a Civil Case by a United States Magistrate
                                                    3
Case 0:20-cv-60214-WPD Document 14-1 Entered on FLSD Docket 03/10/2020 Page 4 of 7



   Judge,” and forward the original, executed form to defendants’ counsel. After completion by all

   defendants or their counsel, the original form should be forwarded to the Clerk of the Court, Fort

   Lauderdale Division.

                                               Mediation

          6. Pursuant to Federal Rule of Civil Procedure 16 and Local Rule 16.2, this case is

   referred to mediation as follows:

                  a. All parties are required to participate in mediation. The mediation shall be

   completed no later than sixty (60) days before the scheduled trial date.

                  b. Plaintiff's counsel, or another attorney agreed upon by all counsel of record and

   any unrepresented parties, shall be responsible for scheduling the mediation conference. The

   parties are encouraged to avail themselves of the services of any mediator on the List of Certified

   Mediators, maintained in the office of the Clerk of this Court, but may select any other mediator.

   The parties shall agree upon a mediator and advise the Clerk’s Office of their choice in writing

   within fourteen (14) days from the date hereof. If there is no agreement, lead counsel shall

   promptly notify the Clerk in writing and the Clerk shall designate a mediator from the List of

   Certified Mediators, which designation shall be made on a blind rotation basis.

                  c. A place, date, and time for mediation convenient to the mediator, counsel of

   record, and unrepresented parties shall be established. The parties shall jointly submit proposed

   Order Scheduling Mediation for entry by the Court.

                  d. Pursuant to Local Rule 16.2.E, the appearance of counsel and each party or

   representatives of each party with full authority to enter into a full and complete compromise and

   settlement is mandatory. If insurance is involved, an adjuster with authority up to the policy


                                                    4
Case 0:20-cv-60214-WPD Document 14-1 Entered on FLSD Docket 03/10/2020 Page 5 of 7



   limits or the most recent demand, whichever is lower, shall attend.

                  e. All proceedings of the mediation shall be confidential and privileged.

                  f. At least fourteen (14) days prior to the mediation date, each party shall present

   to the mediator a confidential brief written summary of the case identifying issues to be resolved.

                  g. The Court may impose sanctions against parties and/or counsel who do not

   comply with the attendance or settlement authority requirements herein who otherwise violate the

   terms of this Order. The mediator shall report non-attendance and may recommend imposition of

   sanctions by the Court for non-attendance.

                  h. The mediator shall be compensated in accordance with the standing order of the

   Court entered pursuant to Rule 16.2.B.6, or on such basis as may be agreed to in writing by the

   parties and the mediator selected by the parties. The cost of mediation shall be shared equally by

   the parties unless otherwise ordered by the Court. All payments shall be remitted to the mediator

   within forty-five (45) days of the date of the bill. Notice to the mediator of cancellation or

   settlement prior to the scheduled mediation conference must be given at least three (3) full

   business days in advance. Failure to do so will result in imposition of a fee for two hours.

                  i. If a full or partial settlement is reached in this case, counsel shall promptly

   notify the Court of the settlement in accordance with Local Rule 16.2.F., by the filing of a notice

   of settlement signed by counsel of record within ten (10) days of the mediation conference.

   Thereafter the parties shall forthwith submit an appropriate pleading concluding the case.

                  j. Within seven (7) days following the mediation conference, the mediator shall

   file a Mediation Report indicating whether all required parties were present. The report shall also

   indicate whether the case settled (in full or in part), was adjourned, or whether the mediator


                                                     5
Case 0:20-cv-60214-WPD Document 14-1 Entered on FLSD Docket 03/10/2020 Page 6 of 7



   declared an impasse.

                  k. If mediation is not conducted, the case may be stricken from the trial calendar,

   and other sanctions may be imposed.

                               Discovery Referred to Magistrate Judge

          7. In accordance with 28 U.S.C. § 636 and the Magistrate Rules of the Local Rules of the

   Southern District of Florida, the above-captioned cause is referred to United States Magistrate

   Judge Snow for appropriate disposition of all pretrial discovery motions, and all motions that

   relate directly to these motions, such as motions for extension of time, motions for

   reconsideration, motions for sanctions, and motions for mental or physical examinations. This

   Order does not refer any motion which requests a continuance or extension of the trial or pretrial

   scheduling dates.

                                                Exhibits

          8. Exhibits must be pre-marked and exchanged prior to execution of the Pretrial

   Stipulation. Each exhibit should be marked with a sticker identifying the case number, exhibit

   number, and party offering the exhibit.

             Jury Instructions or Proposed Findings of Fact and Conclusions of Law

          9. In cases tried before a jury, each party shall submit joint, stipulated proposed jury

   instructions and a joint, stipulated proposed verdict form in hard copy form and by email to

   Dimitrouleas@flsd.uscourts.gov in Word format. All requested instructions shall be typed on a

   separate page, and except for Eleventh Circuit Pattern instructions, must be supported by

   citations of authority. Any objections to the proposed instructions shall be stated clearly and

   concisely and also shall be supported by citations of authority.


                                                    6
Case 0:20-cv-60214-WPD Document 14-1 Entered on FLSD Docket 03/10/2020 Page 7 of 7



          Alternatively, in cases tried before the Court, each party shall file proposed Findings of

   Fact & Conclusions of Law in hard copy form and by email to Dimitrouleas@flsd.uscourts.gov

   in Word format. Proposed Conclusions of Law must be supported by citations of authority.

                                              Settlement

          10. If a case is settled, counsel are directed to inform the Court promptly at (954) 769-

   5650 and to submit an appropriate stipulation Order for Dismissal, pursuant to Fed. R. Civ. P.

   41(a)(1). Such an Order must be filed within ten (10) days of notification of the Court.

          DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida, this

   ______________.



   Copies furnished to:

   Magistrate Judge Snow
   All Counsel of Record




                                                    7
